Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/13/22 and 8/31/22 have been entered.
 

Statement of Reasons for Allowance
The amendments filed 7/13/22 require that X in claims 2 and 4 be CH2CHR or CHCH2R, where R is an optionally substituted hydrocarbyl group. This amendment overcomes the rejections set forth in the office action mailed 5/13/22, since the group corresponding to the X group in Orihashi does not contain a hydrocarbyl group corresponding to the R group of the amended claims. One of ordinary skill in the art would not be motivated to modify Orihashi to arrive at the composition of claim 4 or the method of claim 2, and the prior art does not teach or render obvious the composition of claim 4 or the method of claim 2. 
Claim 3 and its dependent claims remain allowable over the prior art for the reasons stated in paragraph 6 of the office action mailed 5/13/22, which is incorporated here by reference.
The amendments filed 7/13/22 further overcome the indefiniteness rejections for claims 21 and 27, and the examiner’s amendments set forth above provide antecedent basis for claim 8, and delete improper “preferably” language in claim 15.
The amendments filed in the supplemental response of 8/31/22 further amend claim 15 to eliminate the recitation of both broad and narrow ranges for the same claim limitations, and add new claims 33-34 to recite the narrow ranges in a separate claim. The amendments also modify claim 8 to provide proper antecedent basis, amend claim 2 to recite a lower-case c in order to be consistent with the other claims, and amend claim 20 to provide clearer wording. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771